                                                           Case 2:19-cv-01034-JCM-DJA Document 79
                                                                                               84 Filed 12/04/20
                                                                                                        12/11/20 Page 1 of 2




                                                       1 Scott S. Thomas, NV Bar No. 7937
                                                         sst@paynefears.com
                                                       2 Sarah J. Odia, NV Bar No. 11053
                                                         sjo@paynefears.com
                                                       3 PAYNE & FEARS LLP
                                                         6385 S. Rainbow Blvd., Suite 220
                                                       4 Las Vegas, Nevada 89118
                                                         Telephone: (702) 851-0300
                                                       5 Facsimile: (702) 851-0315

                                                       6 Attorneys for CENTEX HOMES

                                                       7
                                                                                     UNITED STATES DISTRICT COURT
                                                       8
                                                                                            DISTRICT OF NEVADA
                                                       9

                                                      10   CENTEX HOMES, a Nevada general              Case No.: 2:19-cv-01034-JCM-DJA
                                                           partnership,
                                                      11
PAYNE & FEARS LLP




                                                                       Plaintiff,
                                                      12
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                 v.                                    STIPULATION FOR DISMISSAL
                                                      13
                           ATTORNEYS AT LAW




                                                                                                       WITH PREJUDICE OF DEFENDANT
                              (702) 851-0300




                                                      14   NAVIGATORS SPECIALTY INSURANCE              FIRST SPECIALTY INSURANCE
                                                           COMPANY, a California corporation; FIRST    CORPORATION AND [PROPOSED]
                                                      15   SPECIALTY INSURANCE                         ORDER
                                                           CORPORATION, a Missouri corporation
                                                      16   GREENWICH INSURANCE COMPANY, a
                                                           Connecticut corporation; INTERSTATE
                                                      17   FIRE & CASUALTY COMPANY, an Illinois
                                                           corporation; NAVIGATORS SPECIALTY
                                                      18   INSURANCE COMPANY, a Delaware
                                                           corporation; NAVIGATORS SPECIALTY
                                                      19   INSURANCE COMPANY, a New York
                                                      20   corporation; SCOTTSDALE INDEMNITY
                                                           COMPANY, an Ohio corporation; ST. PAUL
                                                      21   FIRE & MARINE INSURANCE
                                                           COMPANY, a Connecticut corporation;
                                                      22   NATIONAL FIRE & MARINE
                                                           INSURANCE COMPANY, a Nebraska
                                                      23   corporation; IRONSHORE SPECIALTY
                                                           INSURANCE COMPANY, an Arizona
                                                      24   corporation; and ZURICH AMERICAN
                                                           INSURANCE COMPANY, a New York
                                                      25   corporation,
                                                      26
                                                                       Defendants.
                                                      27

                                                      28
                                                                                                   -1-               Case No. 2:19-cv-01034-JCM-DJA
                                                                         STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT
                                                                      FIRST SPECIALTY INSURANCE CORPORATION AND [PROPOSED] ORDER
                                                           Case 2:19-cv-01034-JCM-DJA Document 79
                                                                                               84 Filed 12/04/20
                                                                                                        12/11/20 Page 2 of 2




                                                       1          IT IS HEREBY STIPULATED by and between Plaintiff CENTEX HOMES (“Plaintiff”)

                                                       2 and Defendant FIRST SPECIALTY INSURANCE CORPORATION (“Defendant”), through their

                                                       3 respective attorneys of record, that Plaintiff's Complaint filed against Defendant shall be dismissed

                                                       4 with prejudice pursuant to FRCP 41(a)(2). Each party shall bear their own attorneys’ fees and costs.

                                                       5   Dated: December 4, 2020                            Dated: December 4, 2020
                                                       6   PAYNE & FEARS LLP                                   THE GRAD LAW FIRM
                                                       7
                                                           By:      /s/ Sarah J. Odia                          By:      /s/ Laleaque Grad
                                                       8         Sarah J. Odia, Esq.                                 Laleaque Grad, Esq.
                                                                 6385 S. Rainbow Blvd, Suite 220                     8275 S. Eastern Avenue, Suite 200-352
                                                       9         Las Vegas, NV 89118                                 Las Vegas, NV 89123
                                                                 (702) 851-0300                                      (702) 990-8387
                                                      10
                                                           Attorneys for Plaintiff
                                                      11                                                       Attorneys for Defendant FIRST SPECIALTY
                                                           CENTEX HOMES
PAYNE & FEARS LLP




                                                                                                               INSURANCE CORPORATION
                                                      12
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14                                               ORDER
                                                      15          IT IS SO ORDERED that Plaintiff's claims against Defendant First Specialty Insurance
                                                      16 Corporation in the instant matter, Case No. 2:19-cv-01034-JCM-DJA, are dismissed with prejudice.

                                                      17 Plaintiff and Defendant shall bear their own attorneys’ fees and costs.

                                                      18

                                                      19
                                                                 December 11, 2020.
                                                      20 DATED: _________________

                                                      21

                                                      22
                                                                                                       ______________________________________
                                                      23
                                                                                                       JAMES C. MAHAN
                                                      24                                               UNITED STATES DISTRICT COURT JUDGE

                                                      25

                                                      26

                                                      27

                                                      28
                                                                                                      -2-               Case No. 2:19-cv-01034-JCM-DJA
                                                                            STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT
                                                                         FIRST SPECIALTY INSURANCE CORPORATION AND [PROPOSED] ORDER
